    Case 15-20243       Doc 94      Filed 04/18/19 Entered 04/18/19 09:53:12                Desc Main
                                       Document Page 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 15 B 20243
                                                CHAPTER 13
CHARLOTTE A MURRELL WALLS
                                                JUDGE JACK B SCHMETTERER

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: WELLS FARGO BANK NA



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

5          64       XXXXXX1457                                $0.00            $934.67      $934.67

Total Amount Paid by Trustee                                                                $934.67


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 15-20243        Doc 94      Filed 04/18/19 Entered 04/18/19 09:53:12              Desc Main
                                      Document Page 2 of 3


                                                                              CASE NO. 15-20243-JBS


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 18th day of April, 2019.


Debtor:                                         Attorney:
CHARLOTTE A MURRELL WALLS                       THE SEMRAD LAW FIRM LLC
7624 S CARPENTER                                20 S CLARK ST 28TH FLR
CHICAGO, IL 60620                               CHICAGO, IL 60603
                                                via Clerk's ECF noticing procedures

Mortgage Creditor:                              Mortgage Creditor:
JP MORGAN CHASE BANK                            WELLS FARGO BANK
% CODILIS & ASSOCIATES PC                       % FREEDMAN ANSELMO
15W030 N FRONTAGE RD #100                       LINDBERG
BURR RIDGE, IL 60527                            1771 W DIEHL RD #120
                                                PO BOX 3228
                                                NAPERVILLE, IL 60566

Mortgage Creditor:                              Mortgage Creditor:
JPMORGAN CHASE BANK                             US BANK NATIONAL
% PIERCE AND ASSOCIATES                         % CODILIS & ASSOC
1 N DEARBORN ST                                 15W030 N FRONTAGE RD SUITE
CHICAGO, IL 60602                               100
                                                BURR RIDGE, IL 60527

Mortgage Creditor:                              Mortgage Creditor:
PHH MORTGAGE                                    BANK OF AMERICA
% SHAPIRO KREISMAN & ASSOC                      % PROBER & RAPHAEL
2121 WAUKEGAN RD #301                           20750 VENTURA BLVD # 100
BANNOCKBURN, IL 60015                           WOODLAND HILLS, CA 91364

Creditor:                                       Mortgage Creditor:
WELLS FARGO BANK NA                             CITIZENS BANK
ONE HOME CAMPUS                                 % CODILIS & ASSOCIATES PC
MAC X2302 04C                                   15W030 N FRONTAGE RD SUITE
DES MOINES, IA 50328                            100
                                                BURR RIDGE, IL 60527

Mortgage Creditor:
SHAPIRO KREISMAN & ASSOC LLC
2121 WAUKEGAN RD #301
BANNOCKBURN, IL 60015

ELECTRONIC SERVICE - United States Trustee
  Case 15-20243        Doc 94   Filed 04/18/19 Entered 04/18/19 09:53:12   Desc Main
                                   Document Page 3 of 3


Date: April 18, 2019                                /s/ TOM VAUGHN
                                                    TOM VAUGHN
                                                    CHAPTER 13 TRUSTEE
                                                    55 E. MONROE STREET, SUITE 3850
                                                    CHICAGO, IL 60603
